Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: Para. [0001] of the specification mentioning the prior filed US patent application should be amended to indicate its issued status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,956,686 to Yuasa.
With respect to claim 1, Yuasa discloses in Fig. 2 a comparator circuitry, comprising: 
an input pair circuit (e.g., M22-M23) configured to compare a first input signal (e.g., IP) with a second input signal (e.g., IM), in order to control a first bias current (e.g., M21); 
a load circuit (e.g., M2A and M2B) coupled to the input pair circuit, the load circuit configured to output an output signal (e.g., N22/N23) having a first level from a first output terminal (e.g., N22/N22) of the load circuit in response to the first bias current; 
a compensation circuit (e.g., M24-M27) coupled to the input pair circuit and the load circuit (e.g., indirectly via M28-M29), the compensation circuit (e.g., M24-M27) configured to drain a compensation current (e.g., current(s) through M28/M29) from the first output terminal (e.g., N22/N23) to a voltage source (e.g., ground) during a period that the load circuit (e.g., M2A and M2B) generates the output signal (e.g., N22/N23) having a first level, wherein the voltage source (e.g., ground) is configured to provide a voltage having a second level (e.g., ground), wherein during a duration that the input pair circuit (e.g., M22-M23) compares the first input signal with the second input signal, the compensation current (e.g., current(s) through M28/M29) is drained from a signal path that conducts the least of the first bias current among signal paths in the load 
a first transistor (e.g., M26) coupled between the first output terminal and the voltage source, the first transistor configured to be constantly turned on in response to a bias signal (e.g., V22), in order to drain the compensation current (e.g., current(s) through M28/M29); and 
a second transistor (e.g., M27) coupled between a second output terminal of the load circuit and the voltage source, the second transistor configured to be constantly turned on in response to the bias signal (e.g., V22).
With respect to claim 5, Yuasa discloses in Fig. 2 a comparator circuitry, comprising: 
an input pair circuit (e.g., M22-M23) coupled to a first current source circuit (e.g., M21), the input pair circuit (e.g., M22-M23) configured to compare a first input signal (e.g., IP) with a second input signal (e.g., IN), in order to steer a first bias current generated from the first current source circuit (e.g., M21); 
a load circuit (e.g., M2A and M2B) configured to generate a first output signal (e.g., N22/N23) at a first output terminal (e.g., N22/N23) and generate a second output signal (e.g., N22/N23) at a second output terminal (e.g., N22/N23) according to the steered first bias current; 
a first transistor (e.g., M26) coupled between the first output terminal (e.g., N22/N23) and a second current source circuit (e.g., M24-M25), the first transistor (e.g., M26) configured to be constantly turned on according to a bias signal (e.g., V22), in 
a second transistor (e.g., M27) coupled between the second output terminal and second current source circuit (e.g., M24-M25), the second transistor (e.g., M27) configured to be constantly turned on according to the bias signal (e.g., V22), in order to drain a second compensation current (e.g., current via M27 and M29) from the second output terminal (e.g., N22/N23), wherein a sum (e.g., currents via M26-M27) of the first compensation current (e.g., current via M26 and M28) and the second compensation current (e.g., current via M27 and M29) is substantially the same as a second bias current (e.g., currents via M24-M25) provided from the second current source circuit (e.g., M24-M25).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa.
With respect to claim 2, Yuasa discloses in Fig. 2 a first current source circuit (e.g., M21) coupled between the input pair circuit (e.g., M22-M23) and the voltage source (e.g., ground), wherein the first current source circuit (e.g., M21) is configured to generate the first bias current (e.g., M21) according to a bias signal (e.g., V21).  Yuasa 
With respect to claim 3, a second current source circuit (e.g., M24-M25) is coupled between the compensation circuit (e.g., M26-M27) and the voltage source (e.g., ground), and the second current source circuit (e.g., M24-M25) is configured to generate a second bias current according to the bias signal (e.g., V21/V22 determines a voltage at N21, which in turn determines a current through M24-M25).
With respect to claim 4, the compensation circuit (e.g., M26-M27) is configured to be constantly turned on according to the bias signal (e.g., V21/V22) and the second bias current (e.g., currents via M24-M25), in order to constantly drain the compensation current from the first output terminal (e.g., N22/N22) to the voltage source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842